VOYAGEUR MUTUAL FUNDS III Delaware Large Cap Core Fund (the “Fund”) Supplement to the Fund’s Class A, Class C, Class R, and Institutional Class Summary Prospectuses dated August 29, 2011 Effective August 10, 2012, Francis X. Morris, Christopher S. Adams, Michael S. Morris, and Donald G. Padilla will have primary responsibility for making day-to-day investment decisions for the Fund. The following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Delaware Management Company Portfolio manager Title with Delaware Management Company Start date on the Fund Francis X. Morris Senior Vice President, Chief Investment Officer – Core Equity August 2006 Christopher S. Adams, CFA Vice President, Portfolio Manager, Senior Equity Analyst August 2006 Michael S. Morris, CFA Vice President, Portfolio Manager, Senior Equity Analyst August 2006 Donald G. Padilla, CFA Vice President, Portfolio Manager, Senior Equity Analyst August 2006 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated June 18, 2012.
